Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2018

                                      No. 04-18-00258-CV

               THIRTY-EIGHT THOUSAND FOUR HUNDRED DOLLARS
                     ($38,400.00) UNITED STATES CURRENCY,
                                      Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI00346
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        Appellant’s amended brief was due September 14, 2018. On September 17, 2018,
appellant filed a motion to abate the appeal, requesting this court abate the appeal to allow him to
file a response to the underlying summary judgment proceeding. In his motion, appellant
outlines what fact issues he would have raised in his response. However, as we indicated in our
prior order, legal arguments setting out what errors were allegedly committed by the trial court
should be presented in an appellate brief. See TEX. R. APP. P. 38. Accordingly, appellant’s
motion to abate is DENIED. Appellant is reminded his amended brief is past due, and appellant
is ORDERED to file his amended brief on or before November 5, 2018.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court